Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13 are currently under review.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
Figures 1 and 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means,” and are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for removing from the update buffer” in claims 1-2; “means for receiving a list of states”, “means to ensure that pixels having listed states are not removed from the update buffer” in claim 1; and “means to determine when a pixel is undergoing a special transition”, “means to insert into the update buffer” in claim 2.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: no corresponding structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 (and their dependents claims 3-9) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding elements: “means for removing from the update buffer” in claims 1-2; “means for receiving a list of states”, “means to ensure that pixels having listed states are not removed from the update buffer” in claim 1; and “means to determine when a pixel is undergoing a special transition”, “means to insert into the update buffer” in claim 2 are using non-structural terms coupled with functional language that invokes 35 U.S.C, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.    
Claims 3-9 are rejected as being dependents of claim 1, they inherit the same deficiencies as their rejected base claim.

Applicant may:
(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)       Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (Pub. No.: US 2010/0271377 A1) hereinafter referred to as Low in view of Puckett et al. (Patent No.: US 8,593,395 B1) hereinafter referred to as Puckett.
With respect to Claim 1, Low teaches a display controller (figs. 1 &6, item 28; ¶12; ¶29; ¶47) capable of controlling the operation of a bistable electro-optic display (fig. 1, item 24; ¶25; ¶28) and having an update buffer (figs. 6 & 7, item 32; ¶49, “update buffer 80”), an image buffer (fig. 7, item 78) for storing a frame of data pixels (¶50), a PIP buffer (fig. 7, item 82) for storing a first overlay image (¶50), and a cursor buffer (fig. 7, item 83) for storing a second overlay image, wherein the update buffer stores synthesized pixel data that defines a pixel transition (¶50, pixel transition = state).
Low does not explicitly teach having means for removing from the update buffer pixels which do not require updating during a given transition, means for receiving a list of states that should not be removed from the update buffer, and means to ensure that pixels having listed states are not removed from the update buffer.
Puckett teaches a display controller (fig. 2, item 208; column 5, lines 38 and 40-45) capable of controlling the operation of a bistable electro-optic display (column 1, lines 63-67; column 4, lines 8-11; column 5, lines 46-48) and having an update buffer (fig. 2, item 210), means for removing from the update buffer pixels which do not require updating during a given transition (column 6, lines 61-67, “area updates which cannot be processed by the display controller may be discarded” – since the area updates are discarded, they are not required -the display controller provides the means for removing from the update buffer pixels which do not require updating), means for receiving a list of states that should not be removed from the update buffer (fig. 4, transition states 308 (1), 308 (3), 308 (5) … = states that should not be removed; column 7, lines 30-42; “Because the highlight area update of 308(1) on rectangle A is still taking place, the overlapping unhighlight area update 308(2) on the same rectangle is disallowed. This disallowed area update may be discarded, and the display controller 208 may proceed onto the next area update” – the area update that is still updating is not removed while the area update that has not begun but overlaps is removed – the display controller provides the means: see column 7 lines 18-29), and means to ensure that pixels having listed states are not removed from the update buffer (column 7, lines 30-42, “However, while that area update is taking place on the display 212” – at item 308 (1) of fig. 4 – since it is still taking place, not removed – the display controller provides the means: see column 7 lines 18-29).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display controller of Low, having the means for removing from the update buffer pixels which do not require updating during a given transition, means for receiving a list of states that should not be removed from the update buffer, and means to ensure that pixels having listed states are not removed from the update buffer, as taught by Puckett so as to provide a more consistent and responsive experience to users (column 1, lines 21-23).
With respect to Claim 2, Low teaches a display controller (figs. 1 &6, item 28; ¶12; ¶29; ¶47)  capable of controlling the operation of a bistable electro- optic display (fig. 1, item 24; ¶25; ¶28) and having an update buffer (figs. 6 & 7, item 32; ¶49, “update buffer 80”) (figs. 6 & 7, item 32; ¶49, “update buffer 80”), the controller having at least one special transition having two states associated therewith (¶60, “The next pixel value compared in operation 1018 is obtained from the synthesized pixel fetched in operation 1016. A next pixel value is included in the data structure of each synthesized pixel and represents the current display state of a corresponding display pixel. Operation 1018 compares the data pixel and the next pixel value to determine if they are equal. If the values are equal, i.e., the next and current display states are identical, then the corresponding display pixel is not marked for updating.”; a special transition is where a pixel was previously synthesized then displayed and is updated again with a next pixel value that is not equal to the previous pixel value, therefore having two transition states), means to determine when a pixel is undergoing a special transition immediately after a previous special transition (¶57, the pixel processor 88 is the means to determine; ¶60, determining whether a pixel was previously synthesized then displayed and the next state is equal to a previous state or not equal to a previous state), and means to insert into the update buffer the second state associated with the at least one special transition when a pixel is undergoing a special transition immediately after a previous special transition (¶57, the pixel processor 88 is the means to insert; ¶60, when the next state is not equal the display pixel is marked for updating; ¶61, “In operation 1022, the new synthesized pixel is written back to the update buffer 80. The operation 1022 may overwrite a previously stored synthesized pixel.”).
Low does not teach the display controller having the means for removing from the update buffer pixels which do not require updating during a given transition.
Puckett teaches a display controller (fig. 2, item 208; column 5, lines 38 and 40-45) capable of controlling the operation of a bistable electro-optic display (column 1, lines 63-67; column 4, lines 8-11; column 5, lines 46-48) and having an update buffer (fig. 2, item 210), means for removing from the update buffer pixels which do not require updating during a given transition (column 6, lines 61-67, “area updates which cannot be processed by the display controller may be discarded” – since the area updates are discarded, they are not required -the display controller provides the means for removing from the update buffer pixels which do not require updating), means for receiving a list of states that should not be removed from the update buffer (fig. 4, transition states 308 (1), 308 (3), 308 (5) … = states that should not be removed; column 7, lines 30-42; “Because the highlight area update of 308(1) on rectangle A is still taking place, the overlapping unhighlight area update 308(2) on the same rectangle is disallowed. This disallowed area update may be discarded, and the display controller 208 may proceed onto the next area update” – the area update that is still updating is not removed while the area update that has not begun but overlaps is removed – the display controller provides the means: see column 7 lines 18-29), and means to ensure that pixels having listed states are not removed from the update buffer (column 7, lines 30-42, “However, while that area update is taking place on the display 212” – at item 308 (1) of fig. 4 – since it is still taking place, not removed – the display controller provides the means: see column 7 lines 18-29).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display controller of Low, having the means for removing from the update buffer pixels which do not require updating during a given transition, as taught by Puckett so as to provide a more consistent and responsive experience to users (column 1, lines 21-23).
With respect to Claim 3, claim 1 is incorporated, Low teaches wherein the specified drive method is applied only to pixels within one or more defined regions of the display and a different drive scheme is applied to pixels outside the defined region or regions (¶48).
With respect to Claim 4, Low teaches a bistable electro-optic display comprising a drive controller according to claim 1 (¶6; ¶38, “the display device 24 is a bistable display device having display pixels 40 which have first and second stable display states, each state differing from the other in at least one optical property”).
With respect to Claim 5, Low teaches an electro-optic display according to claim 4 comprising a rotating bichromal member (¶3), electrochromic (¶3) or electro-wetting material (¶3).
With respect to Claim 6, Low teaches an electro-optic display according to claim 4 comprising an electrophoretic material comprising a plurality of electrically charged particles disposed in a fluid and capable of moving through the fluid under the influence of an electric field (¶3; ¶28).
With respect to Claim 7, Low teaches an electro-optic display according to claim 6 wherein the electrically charged particles and the fluid are confined within a plurality of capsules or microcells (fig. 4; ¶40-41).
With respect to Claim 9, Low teaches an electro-optic display according to claim 6 wherein the fluid is gaseous (¶3).
With respect to Claim 10, Low teaches an electronic book reader (fig. 1; ¶8), cellular telephone (fig. 1; ¶8), or sign (fig. 1; ¶8) comprising a display according to claim 4.
With respect to Claim 11, Low teaches a method (figs. 8-10; claim 1) of driving a bistable electro-optic display (¶6; ¶38, “the display device 24 is a bistable display device having display pixels 40 which have first and second stable display states, each state differing from the other in at least one optical property”) comprising overlaying a non-rectangular item over pre-existing text or image content followed by removal of the item (¶37, “The display submatrix 52 may be used in this description to refer to a region of the display matrix 26 that is an overlay window. In alternative embodiments, the display submatrix 52 may define a pop-up menu, dialog box, cursor, icon, battery charge level indicator, message indicator, text, or any other type of graphical image.”).
Low does not explicitly wherein only pixels in the region of the item perform transitions (including self- transitions).
Puckett teaches a method (figs. 6-7; column 9, line 51) of driving a bistable electro-optic display (column 1, lines 63-67; column 4, lines 8-11; column 5, lines 46-48); comprising: overlaying a non-rectangular item over image content followed by removal of the item (fig. 7, right side of item 708 and 710- a cursor is non-rectangular item because it is simply a straight line); wherein only pixels in the region of the item perform transitions (fig. 7, items 708-710). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Low, wherein only pixels in the region of the item perform transitions, as taught by Puckett so as to provide a more consistent and responsive experience to users (column 1, lines 21-23).
With respect to Claim 12, claim 11 is incorporated, Low teaches wherein the item includes at least one transparent region (¶58), wherein only pixels in the non-transparent regions of the item perform transitions (including self-transitions) (¶46, “the display device 24 may use a gray scale drive scheme ("GSDS"), which can be used to cause transitions between all possible gray levels. In addition, display device 24 may use a monochrome drive scheme ("MDS"), which can be used to cause transitions only between two gray levels, e.g., black or white.” – the non-transparent regions are regions that remain white or have no transition from white).
With respect to Claim 13, Low teaches a display controller (figs. 1 &6, item 28; ¶12; ¶29; ¶47)   or electro-optic display (fig. 1, item 24; ¶25; ¶28) arranged to carry out the method of claim 11.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Low as applied to claim 6 above, and further in view of Amundson et al. (Pub. No.: US 2005/0280626 A1).
With respect to Claim 8, Low teaches an electro-optic display (fig. 1, item 24; ¶25; ¶28) according to claim 6. 
Low does not teach wherein the electrically charged particles and the fluid are present as a plurality of discrete droplets surrounded by a continuous phase comprising a polymeric material.
Amundson teaches an electro-optic display (¶19, “particle-based electrophoretic display”; ¶22, “polymer-dispersed electrophoretic display”), wherein the electrically charged particles and the fluid are present as a plurality of discrete droplets surrounded by a continuous phase comprising a polymeric material (¶22, “electrophoretic medium comprises a plurality of discrete droplets of an electrophoretic fluid and a continuous phase of a polymeric material, and that the discrete droplets of electrophoretic fluid within such a polymer-dispersed electrophoretic display may be regarded as capsules or microcapsules even though no discrete capsule membrane is associated with each individual droplet”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electro-optic display of Low, wherein the electrically charged particles and the fluid are present as a plurality of discrete droplets surrounded by a continuous phase comprising a polymeric material, as taught by Amundson so as to provide display alternatives for implementation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/               Examiner, Art Unit 2621    

/AMR A AWAD/               Supervisory Patent Examiner, Art Unit 2621